Exhibit 10.30

Description of ITT Educational Services, Inc.’s Executive and Director
Compensation

2013 Executive Salaries

On February 19, 2013, the Compensation Committee of our Board of Directors
authorized a salary increase for our named executive officers effective
February 11, 2013, which was the beginning date of the then-current pay period.
The named executive officers are those executive officers of ours who will be
included as such in the Proxy Statement for our 2013 Annual Meeting of
Shareholders. The following table sets forth the 2013 base salary information
for each of our named executive officers as of February 11, 2013.

 

Named Executive Officer

   2013 Salary

Kevin M. Modany

   $800,074

Daniel M. Fitzpatrick

   $400,000

Clark D. Elwood

   $335,224

Eugene W. Feichtner

   $310,108

June M. McCormack

   $276,791

2013 Short-Term Compensation

On February 19, 2013, the Compensation Committee established a short-term
compensation element for our executive officers that will be payable in early
2014, if certain management objectives (the “2013 Management Objectives”) are
accomplished during 2013. The 2013 Management Objectives include:

 

  •  

Obtain requisite authorizations for corporate training, continuing education
and/or test preparation courses.

 

  •  

Obtain requisite authorizations for a variety of allied health programs at the
ITT Technical Institutes.

 

  •  

Obtain requisite authorizations for additional science, technology and/or
engineering associate degree programs at the ITT Technical Institutes.

 

  •  

Obtain requisite authorizations for a dual high school diploma and associate
degree at an ITT Technical Institute.

 

  •  

Create a content mapping construct with respect to all program and course
offerings that link each component.

 

  •  

Design and implement a comprehensive student support services improvement plan.

 

  •  

Determine the viability of an IT Services Operation at the ITT Technical
Institutes.

 

  •  

Obtain requisite authorizations for education and/or nursing degree programs at
Daniel Webster College.



--------------------------------------------------------------------------------

The determination of the extent to which the 2013 Management Objectives are
accomplished by our executive officers will be made by the Compensation
Committee in early 2014. The Committee intends to assign zero to five points to
each 2013 Management Objective based on the extent to which the Committee
determines the objective was accomplished. The following table sets forth the
maximum short-term compensation percentage that is associated with the total
number of points that are assigned to the 2013 Management Objectives by the
Compensation Committee:

 

Total Points

   Maximum Short-Term
Compensation Percentage

    36-40

   200.0%

    31-35

   175.0%

    26-30

   150.0%

    21-25

   125.0%

    16-20

   100.0%

    11-15

   75.0%

     6-10

   50.0%

     0-5

   25.0%

To determine the maximum short-term compensation amount that an executive
officer may receive, the maximum short-term compensation percentage (determined
as described above) will be multiplied by a standard short-term compensation
percentage of annualized base salary as of December 31, 2013, ranging from 32%
to 100%, with the percentage depending on the officer’s position, and the result
will be multiplied by the officer’s annualized base salary. The following table
sets forth the 2013 standard short-term compensation percentage of annualized
base salary as of December 31, 2013 for each of the named executive officers:

 

Named Executive Officer

   2013 Standard Short-
Term Compensation
Percentage of
Annualized Base Salary

Kevin M. Modany

   100%

Daniel M. Fitzpatrick

   65%

Clark D. Elwood

   65%

Eugene W. Feichtner

   60%

June M. McCormack

   60%

An executive officer’s actual short-term compensation payment, however, may be
more or less than the officer’s potential short-term compensation as calculated
as described above. An executive officer’s actual short-term compensation amount
will be based on the Compensation Committee’s discretionary assessment of the
officer’s individual contribution toward accomplishing each 2013 Management
Objective. Any 2013 short-term compensation payment will be made in cash. The
Compensation Committee may, in its sole discretion, modify the terms of the
short-term compensation element at any time before it is paid.

2013 Executive Perquisites

On February 19, 2013, the Compensation Committee of our Board of Directors also
approved the following executive perquisites in 2013 for our named executive
officers:

 

  •  

for Mr. Modany, the use of a company car;

 

  •  

for Mr. Modany, an allowance to be used for tax return preparation and financial
planning of up to 2% of annualized base salary as of February 11, 2013;

 

  •  

for Messrs. Fitzpatrick, Elwood and Feichtner and Ms. McCormack:

 

  •  

an allowance to be used for tax return preparation and financial planning of up
to 1% of annualized base salary as of February 11, 2013; and

 

  •  

reimbursement of commuting expenses for any of those officers who live in a
state other than Indiana, pursuant to a commuting arrangement approved by our
Chief Executive Officer; and

 

  •  

for each of the Named Executive Officers:

 

  •  

tickets to sporting, theater and other events;

 

  •  

enhanced disability benefits; and

 

  •  

an annual physical examination.



--------------------------------------------------------------------------------

The aggregate incremental cost to us in 2013 for providing all of the 2013
perquisites described above is not expected to exceed $150,000.

2013 Director Compensation

The compensation for non-employee Directors on our Board of Directors in 2013
consists of:

 

  •  

an annual retainer of $75,000 payable in one installment on January 1, 2013, at
the election of each non-employee Director, in cash or shares of our common
stock in increments of 25% each;

 

  •  

no separate meeting fees;

 

  •  

a grant under the 2006 ITT Educational Services, Inc. Equity Compensation Plan
of restricted stock units (“RSUs”) with a time-based period of restriction that:

 

  •  

has a value of $100,000, plus the value associated with any fractional RSU
necessary to cause the grant to be for a whole number of RSUs, pursuant to which
the value is determined based on the closing market price of a share of our
common stock on the effective date of the grant;

 

  •  

is effective on the tenth business day following our 2013 Annual Meeting of
Shareholders;

 

  •  

has a time-based period of restriction of three years; and

 

  •  

is settled on the first business day following the last day of the period of
restriction by the delivery of one share of our common stock for each RSU in the
grant.

We also reimburse Directors for reasonable, out-of-pocket travel expense related
to attending our Board of Directors and its committee meetings and other
business of the Board.